Citation Nr: 0532672
Decision Date: 12/02/05	Archive Date: 03/02/06

DOCKET NO. 98-04 365                        DATE DEC 02 2005

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland

THE ISSUES

1. Entitlement to a rating higher than 60 percent for diabetes mellitus.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.

REPRESENTATION

Veteran represented by:

Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from January 1980 to April 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 1996 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2003, the veteran testified before the undersigned Acting Veterans Law Judge. A transcript of that hearing is of record.

In September 2003, the Board remanded the case for further development. As the requested development has been completed, no further action to ensure compliance with the remand directives is required needed. Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1. Diabetes mellitus is manifested by daily use of insulin, regular diabetic care, but pronounced, uncontrolled symptoms and severe complications are not shown; and episodes of ketoacidosis or hypoglycemia reactions, requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength, are not shown.

2. Service connection is currently in effect for: diabetes mellitus, rated as 60 percent disabling; diabetic retinopathy, rated as zero percent disabling; and erectile dysfunction, rated as zero percent disabling; the combined schedular rating is 60 percent.

3. The veteran completed three years of high school; he has work experience as a locksmith and as a postal employee as a letter carrier and custodian.

-2



4. Service connected diabetes mellitus does not render the veteran unable to secure or follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1. The criteria for a rating higher than 60 percent rating for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (1995, 2005).

2. The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A.§§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.

Duty to Notify

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

- 3 



The was no pre-adjudication VCAA notice and the Board in its September 2003 remand directed the agency of original jurisdiction to comply with the VCAA. An agency of original jurisdiction then notified the veteran of the VCAA by letter in March 2004. The notice informed the veteran of the evidence needed to substantiate the claims for increase, namely, evidence that diabetes was worse and that he was unable to secure or follow a substantially gainful occupation as a result of service-connected disability. The veteran was also informed that VA would obtain VA records, and records from other Federal agencies, and that with his authorization VA would assist him in obtaining records not in the custody of a Federal agency. He was advised to provide any evidence in his possession that pertained to the claims.

Since the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication. However the action of the agency of original jurisdiction described above cured the procedural defect because the veteran had a meaningful opportunity to participate effectively in the processing of his claim as he had the opportunity to submit additional argument and evidence. For these reasons, the veteran has not been prejudiced by timing of the VCAA notice. Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notice, the documents substantially comply with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims. VA provided the veteran with medical examinations in October 1996, November 1996, and April

-4



2005. As there is no indication of the existence of additional evidence to substantiate the claims, the Board finds that the duty to assist under the VCAA has been fulfilled.

Factual Background

The claim for increase for diabetes mellitus and the TDIU claim were received in March 1996.

VA records, dated from January 1995 through March 1996, show that the veteran was followed for diabetes mellitus about every three months. In January 1995, it was noted that his diabetes appeared fairly well controlled. The veteran indicted that he walked 1 to 2 miles each day. When seen in September 1995, the veteran was advised to lose weight. In January 1996, he was seen at an eye clinic and the eye examination was normal. In March 1996, he reported that he had a hypoglycemic reaction the day previously. The pertinent diagnosis was insulin dependent diabetes mellitus (IDDM), not well-controlled.

Private medical records, dated from May 1985 through March 1992, show that the veteran was seen for several health problems, including diabetes mellitus.

On VA examination in October 1996, the veteran complained of intermittent paresthesia in both feet, drowsiness during the day, sleep disturbance, hypoglycinemia one or twice a month, blurred vision, and difficulty driving. He also complained of pain after walking three blocks, sexual dysfunction, and dizzy spells. It was noted that the veteran had worked in the post office until 1987, when he gave up his job due to diabetic complications. The pertinent findings were mild peripheral neuropathy in the lower extremity. It was noted that he did not follow a restricted diet, that he participated in regular activity, and that he gained 4 pounds in one month. There was mild retinopathy with moderate visual deficit. The diagnosis was diabetes mellitus insulin dependent, not well-controlled, with mild

- 5 



peripheral neuropathy and mild visual deficit. The examiner expressed the opinion that veteran was employable for a desk job and possibly would need vocational counseling.

On VA eye examination in November 1996, visual acuity was 20/40 in the right eye, corrected to 20/20; and 20/30 in the left eye, corrected to 20/20. The assessment was mild diabetic retinopathy and refractive error.

At a hearing in May 2003, the veteran testified that he went to the hospital at least three times a month for hypoglycemic reactions, which interfered with employment. He stated that his doctors have increased his insulin, that he was on a restricted diet, and that his activities were limited. He indicated that after he stopped working for the post office, he went to locksmith school through the vocational rehabilitation program, and that he was only working part time, working 40 hours every other week. He maintained that he was unable to work full time because of diabetes.

In a statement, dated in May 2004, a co-worker stated that the veteran worked as a locksmith for about three years and that he often missed work about once a week because of diabetes. The co-worker also stated that, while the veteran was a conscientious employee, his health problems made it impossible for him to keep up with the fast pace and erratic schedule required for the job.

VA records, dated from June 2001 to September 2004, show that the veteran continued to receive treatment for diabetes mellitus. In July 2001, it was noted that the veteran's glucose was 350, demonstrating poor control of his diabetes. In November 2001, the veteran indicated that he had been having periods of hypoglycemia that occurred in the afternoon after eating and in the evening. He also noted mild fatigue during the episodes. The assessment was diabetes mellitus, poorly controlled. In May 2003, the assessment was uncontrolled diabetes mellitus. In September 2004, it was noted that the veteran had a hypoglycemic episode two months previously at home. Because of the recurrent episodes of hypoglycemia, he had been taking concentrated sweets and had gained weight. The assessment was poorly controlled diabetes with frequent episodes of hypoglycemia.

- 6 



On VA examination in April 2005, it noted that the last time the veteran was hospitalized overnight for control of diabetes was four years previously. It was also noted that he has not been hospitalized for diabetes, ketoacidosis or hypoglycemic reaction in the last four years. It was reported that he was taking insulin in the morning and in the evening. It was noted that the veteran was currently working as a custodian with the United States Postal Service. On examination, the veteran was described as alert, oriented, and walking briskly in the hallway without assistance. His weight was 217 pounds. The veteran indicated that he did not do any scheduled exercises although his primary care provider had stressed to him to exercise daily, but he had not found time to do it. He denied any difficulty in doing his present occupation as a custodian. It was noted that the veteran was regularly followed in the Podiatry clinic and that he was not on a restricted diet, but he watched what he ate. He also indicated that he saw his primary care provider every three months. He denied any known complications of diabetes. The pertinent diagnosis was insulin dependent diabetes mellitus.

The examiner noted that the veteran had no evidence of diabetic neuropathy. The examiner expressed the opinion that there was no evidence of adverse effects due to diabetes mellitus in the veteran's ability to secure or maintain gainful employment. The examiner further noted that there was no evidence of restriction in physical activity due to diabetes as the veteran's primary care provider kept emphasizing to him to exercise. The examiner then stated that it was not at least as likely as not that diabetes adversely impacted on the veteran's ability to secure or maintain gainful employment.

On VA examination in April 2005, the pertinent findings were nonproliferative diabetic retinopathy in both eyes and erectile dysfunction.

VA records, dated from November 2004 to May 2005, show that the veteran continued to receive treatment for diabetes.

- 7



Analysis
1. Diabetes Mellitus

Diabetes mellitus is currently rated 60 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913. During the pendency of the claim, the rating criteria were amended, effective June 6, 1996.

Where the rating criteria are amended during the course of the appeal, the Board considers both the old and current criteria.

The criteria for the next higher rating, 100 percent, in effect prior to June 1996 (old criteria) were pronounced, uncontrolled diabetes mellitus with repeated episodes of ketoacidosis or hypoglycemic reactions, restricted diet and regulation of activities, with progressive loss of weight and strength or severe complications.

The revised and current criteria for the next higher rating, 100 percent, require more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions, requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

In Note (1), following the current DC 7913, compensable complications of diabetes mellitus are rated separately unless they are part of the criteria used to support a 100 percent evaluation. However, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

Although the veteran's diabetes has been variously described during the appeal period as either not well controlled, uncontrolled, or poorly controlled, repeated episodes of ketoacidosis or hypoglycemic reactions, restricted diet and regulation of activities, with progressive loss of weight and strength or severe complications of diabetes has not been shown and the symptomatology does not approximate or equate to the criteria for a 100 percent rating under the old rating criteria.

- 8 



As for the current criteria, on recent VA examination in April 2005, the examiner noted that there was no hospitalization for hypoglycemic reaction or diabetic ketoacidosis. Moreover, the veteran does not suffer from progressive loss of weight and strength, rather, when noted, he has gained weight. Also he has been encouraged to engage in activities, rather than: restrict his activities. And there is no documented period of hospitalization for either episodes of ketoacidosis or hypoglycemic reactions, although he has had hypoglycemic reactions that did not require hospitalization. In view of the above, the Board finds no evidentiary basis for a rating higher than 60 percent for diabetes mellitus.

2. TDIU

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities: Provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The record shows that the veteran completed three years of high school, and he has work experience as a locksmith and postal employee, that is, as a letter carrier and custodian.

Service connection is currently in effect for: diabetes mellitus, rated as 60 percent disabling; diabetic retinopathy, rated zero percent disabling; and erectile dysfunction, rated zero percent disabling. The combined rating is 60 percent, which meets the percentage requirements for unemployability under 38 C.F.R. § 4.16(a).

While the veteran stopped working as a letter carrier in 1987, on VA examination in October 1996, the examiner stated that that the veteran was employable for a desk job and possibly would need vocational counseling. More recently, during the April 2005 VA examination, the veteran indicated that he had been working as a

- 9 



custodian for the postal service. Following the examination, the examiner expressed the opinion that there was no evidence of adverse effects due to diabetes mellitus in the veteran's ability to secure or maintain gainful employment.

In light of the foregoing, the Board finds that there is no probative evidence that the veteran is unable to work due to service-connected diabetes. The Board finds, based on the above, that the veteran's service-connected disabilities do not render him unable to follow substantially gainful employment.

As the preponderance of the evidence is against the claims, that benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

ORDER

A rating higher than 60 percent for diabetes mellitus is denied.

A total disability rating based on individual unemployability due to service-connected disabilities is denied.

GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

- 10 




